Citation Nr: 1737286	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to service-connected tinnitus.

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  

4. Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  

5. Entitlement to service connection for a left leg sciatic nerve disability, to include as secondary to a left knee disability.  

6.  Entitlement to service connection for depressive disorder, to include as secondary to a left knee disability.  


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1970 and from May 1989 to May 1991, and had a period of active duty for training (ACDUTRA) from August 1982 to August 1983 as well as additional Reserve service.  His awards include the Overseas Service Medal, the National Defense Service Medal, and the Army Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2009 rating decision denied the claim of entitlement to service connection for migraine headaches, and the December 2012 rating decision denied the other claims.  

In July 2014 and July 2015 the Board remanded the case for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  However, that evidence is duplicative in substance to the matters adjudicated herein, inasmuch as it is a copy of a medical opinion that was previously associated with the claims file prior to review by the AOJ.  Thus, 
referral to the AOJ is not required.

The issue of entitlement to service connection for migraine headaches is 
addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


VETERAN'S CONTENTIONS

The Veteran contends that during his period of ACDUTRA in April 1983 he fell and twisted his left knee while playing volleyball, resulting in his current left knee disability.  He explains that after falling he went to the base hospital emergency room, and his knee was x-rayed, showing no fracture or dislocation, and his knee was placed in a cast.  He then sought further knee treatment at the base hospital from April 1983 to August 1983.  Overall, he reported being in a full leg cast for eight weeks followed by several weeks of physical therapy, and placement on light duty.  Following service, he continued to have pain but, after considerable time, he could walk normally and his left knee seemed better.  He then reinjured his knee many times while working after service, and magnetic resonance imaging (MRI) scans showed a left knee ACL tear.  He has subsequently experienced left knee instability, leading to several falls.  

Concerning his right knee, low back, sciatic nerve, and depressive disorder claims, the Veteran maintains that these conditions are secondary to his left knee disability.  The Veteran asserts that he has had right knee pain as a result of compensating for the left knee, and that he has fallen on his back and experiences depression due to his left knee disability.  


BOARD CONCLUSIONS

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for service connection for a left leg sciatic nerve disability are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for depressive disorder are not met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR BOARD CONCLUSIONS

I. Left Knee Disability

Conclusion: For the reasons listed below the Board finds that the preponderance of the probative evidence indicates that left knee arthritis did not manifest during a period of active duty service or within one year of separation from a period of active duty service, and that a current left knee disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S.  § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


A. Current Disability

The Veteran was diagnosed with residuals of an ACL tear by the April 2012 VA examiner.  That examiner also noted left knee degenerative joint disease (DJD) confirmed by x-ray.  Thus, the first criterion for establishing service connection has been met.  The question becomes whether arthritis of the left knee manifested in service or within the presumptive period, or whether a left knee condition is otherwise related to service

B. Chronic Disease/Continuity of Symptomatology & Nexus to Service

The Veteran's service treatment records reflect that in April 1983 he sustained a medial collateral ligament (MCL) sprain, but did not damage his cruciate ligament, and that he did not continue to report knee issues after the initial treatment for that injury concluded.  

More specifically, in April 1983, the Veteran reported to the emergency room after landing on his left knee while playing volleyball.  Upon examination, full range of motion was noted with tenderness.  The joint line testing was normal, the cruciate was noted as "ok," and instability was not noted.  An x-ray showed no evidence of fracture or dislocation, and the Veteran's knee was immobilized.  An assessment of left knee strain was rendered . During a follow-up evaluation two days later, the Veteran reported pain with weight-bearing and movement.  He was noted to have tenderness over the MCL and was assessed with an MCL sprain.  The Veteran was placed on a profile restricting him from marching, running, jumping, or excessive standing.  In May 1983, limited motion and tenderness over the MCL were noted with decreased effusion, and an assessment of status post MCL sprain was rendered; his profile was continued.  The Veteran's cruciate ligament was again noted as normal.  In June 1983, the clinician noted persistent stiffness and effusion.  His profile was further continued to August of 1983.  

Following the 1983 treatment, the Veteran's service treatment records from his reserve service and from his May 1989 to May 1991 period of active duty are devoid of reports of or treatment for knee issues.  Rather, the Veteran's knees were reported as normal on medical examinations conducted in December 1985, June 1987, March 1988, April 1989 and on his April 1991 separation examination.  The Veteran also denied experiencing knee issues on medical history reports which accompanied each examination.

Following service, the Veteran sought treatment for knee issues, which he explained arose after his service.  In January 2005 the Veteran reported injuring his left knee approximately three months prior in an industrial accident; he denied having any complaints prior to the accident.  The clinician assessed a probable torn medial meniscus of the left knee.  The Veteran also underwent a left knee MRI at that time which revealed mild arthritic changes, especially in the patellofemoral joint.  In April 2006, the Veteran sought care from private Dr. F. complaining of left knee pain since injuring his knee again in February 2006.  Dr. F. rendered an assessment of bilateral knee pain.  Upon visiting Dr. F. six days later, the Veteran reported that he has had left knee pain since October 2004.  Dr. F. noted that the January 2005 MRI likely revealed a chronic partial ACL tear, and that an April 2006 MRI showed a chronic ACL tear and a possible medial meniscus tear.  The Veteran did not report injuring his left knee during service during these treatment sessions, but only averred to post-service injuries.  

The Veteran then sought an evaluation for workers compensation from Dr. K. in October 2007.  The Veteran reported no significant past medical history apart from suffering knee injuries in October 2004 and February 2006.  In fact, he specifically denied suffering any instability symptoms prior to his accident in October 2004.  Dr. K. concurred with Dr. F., and concluded that the January 2005 showed an ACL abnormality and that the April 2006 MRI showed a meniscal tear and a chronic ACL tear.  Dr. K stated that the Veteran has a chronic ACL deficient left knee which was caused by the October 2004 injury and then had a repeat injury which resulted in a medial meniscus tear based on the abnormal findings on the second MRI.  The Veteran did not report injuring his left knee during service.  

In October 2010, the Veteran attempted to file his claim of entitlement to service connection for a left knee disability, and for right knee, lower back, and depression conditions as secondary to the left knee.  During that same month he also presented again to Dr. K.  During that evaluation, Dr. K. noted that the Veteran had a documented ACL deficient left knee from an old injury related to military duty.  Contrasting from his 2007 report, Dr. K. noted that the Veteran's past medical history included only the 1983 torn ACL in the left knee and a herniated disc.  In a letter drafted that day, Dr. K. explained that he reviewed the Veteran's military records and determined that he suffered an ACL tear while playing volleyball in 1983.  He opined that this injury led to arthroscopic surgery performed many years later and that the Veteran suffers from instability due to the 1983 ACL injury.  He added that the Veteran has also developed significant right knee problems due to stress caused by the left knee injury.

The Veteran was afforded a VA examination in connection with this claim in April 2012.  The Veteran reported injuring his left knee in 1983.  The examiner noted the April 1983 diagnosis of MCL sprain, as well as the January 2005 ACL tear and the April 2006 ACL and medical meniscus tears.  He also noted that a contemporaneous x-ray showed mild bilateral degenerative osteoarthritis.  The examiner provided a negative etiology opinion, opining that there is insufficient evidence that the in-service MCL injury could result in the current condition, because the original examination showed a stable ACL with no instability.  

After review of the record, the Board finds that service connection for a left knee disability is not warranted.   

The evidence of record demonstrates that the Veteran was not shown to have arthritis of the left knee during active duty service, or within one year following a period of active duty service.  Left knee arthritis was not noted until 2005, over 13 years after service, and, at that time, the Veteran reported that his knee pain began in a recent industrial accident and denied any prior complaints.  Nor does the Veteran contend that arthritis manifested during a period of active duty service or within one year of his separation from a period of active duty service.  

To the extent that the Veteran contends that he has experienced left knee symptoms persisting since a period of active duty service, the Board finds that the preponderance of the evidence is against the Veteran's contention, given the Veteran's service treatment records showing no reports of knee issues and normal knees since the 1983 ACDUTRA injury, as well as his post-service treatment records where he reported experiencing no knee problems until 2004.  Moreover, the Veteran did not report the onset of his left knee condition in service until 2010.  Thus, given the differing reports throughout the decades, the Board finds the Veteran's relatively recent assertions of onset more than 30 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, statements made to treating providers, and reports of medical history which were unconnected with his pursuit of VA benefits for his left knee condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Moreover, concerning his left knee injury during his period of ACDUTRA in 1983, the presumption of service connection for chronic diseases is not applicable to a period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  Thus, service connection based on chronicity or continuity of symptomatology is not applicable and competent evidence of a nexus between the current disability and service is required.  

Turning to the nexus evidence, the Board finds that the opinion of the April 2012 VA examiner, provided after examining the Veteran, is highly probative.  The opinion reflects consideration of all relevant facts, as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  His conclusion is supported by the medical evidence of record, which notes that the Veteran's cruciate ligament was noted to be normal following the April 1983 injury, that the Veteran did not report suffering knee issues from July 1983 to October 2004, and that an ACL tear was first noted in January 2005.  
The Board acknowledges the Veteran's assertion that the April 2012 VA examiner's opinion should be afforded little weight because the examiner was a physician's assistant.  However, VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified, through education, training, or experience, to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007).  The April 2012 VA examiner was noted to be a physician's assistant and thus qualified to perform the examination. 

Moreover, the Board finds that the VA examiner's opinion outweighs Dr. K.'s opinion, because Dr. K's opinion is based on an inaccurate factual premise: that the Veteran suffered an ACL tear during service in April 1983.  Contrarily, the service treatment records reflect that the Veteran suffered an MCL tear, and that the cruciate ligament was not damaged.  Given that the service treatment records from the April 1983 fall record numerous left knee symptoms, but not an ACL tear, the Board finds them to be complete, and that the absence of the report of an ACL tear, as well as the evaluation of the cruciate ligament as normal, weighs against the likelihood that the Veteran suffered such during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Thus, as the Veteran did not suffer an in-service ACL tear, Dr. K.'s opinion linking the Veteran's current condition to such an injury carries little weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Furthermore, Dr. K. did not cite to specific items in the claims file, or provide a rationale for his conclusion that the Veteran tore his ACL in 1983.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

His opinion also did not consider the evidence reflecting that the Veteran did not continue to suffer knee issues from August 1983 until October 2004, at which time the Veteran began to inform his treating providers that he did not have any pre-existing knee issues, and that he first injured his knee after service.  Similarly, Dr. K.'s opinion also did not account for his own conclusion, made three years earlier in connection with a workers compensation claim, that the current ACL and meniscal tears were caused by post-service accidents.  The Board finds the Veteran's statements for purposes unconnected with his claim of entitlement to VA benefits, including treatment, to be highly probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  By contrast, Dr. K.'s October 2010 opinion was made in connection with the Veteran's claim of entitlement to VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board finds Dr. K.'s October 2010 opinion to be significantly less probative in comparison to the Veteran's service treatment records, post-service treatment records, and the April 2012 VA examiner's opinion.  

The Board acknowledges the Veteran's belief that his left knee disorder is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his left knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of knee disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his left knee disorder is not competent medical evidence.  The Board finds the opinion of the April 2012 VA examiner to be significantly more probative than the Veteran's lay assertions.  



II. Low Back and Left Leg Sciatic Nerve Disabilities 

Conclusion: For the reasons listed below, the Board finds that the preponderance of the probative evidence indicates that arthritis of the lumbar spine and a left leg sciatic nerve disability were not shown in service or for many years thereafter, and that a current low back condition and a left leg sciatic nerve disability are not related to service.  Accordingly, the preponderance of the evidence is against the claims.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

A. Current Disabilities

The Board notes that diagnoses of degenerative disc disease (DDD) and lumbar radiculopathy of the left lower extremity are of record, satisfying the first criterion for service connection.

B. Chronic Disease/Continuity of Symptomatology

The evidence of record demonstrates that the Veteran was not shown to have arthritis of the lumbar spine or an organic disease of the nervous system during a period of active duty service or within one year following a period of active duty service.  Although back pain was documented during the Veteran's second period of active duty, including in June 1989, September 1989, May 1990, September 1990 and November 1990, the April 1991 separation examination noted that the Veteran's spine was normal, and he reported no back issues on the accompanying medical history report.  Additionally, he has consistently explained that his current back pain did not begin until suffering a post-service injury in 1997, where the first diagnosis of DDD was found on an MRI scan.  See August 2005 private treatment record, April 2012 VA examination.   A diagnosis of radiculopathy was not noted prior to that time, nor does the Veteran contend as such.  Moreover, to the extent that the Veteran contends that he injured his back during an in-service fall in 1983 and that he has experienced back pain continuing since that time, the Board again points out that service connection based on the presumption of service connection for chronic diseases is not applicable to a period of ACDUTRA.  See Smith, 24 Vet. App. at 46-47.

C. Nexus to Service

The Board finds the negative nexus opinion provided by the July 2016 VA clinician, that the current low back condition was not incurred in service or caused by the acute in-service back injuries which resolved, to be highly probative.  The opinion reflects consideration of all relevant facts as evidenced by citations to relevant items from the claims file, and is supported by an adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  The opinion is supported by the evidence of record, including the Veteran's April 1991 separation examination, and his reports to private treating providers and to the April 2012 VA examiner, that his back pain began in 1997 after a workplace injury.  There is no medical opinion of record to the contrary.  

There is also no medical evidence of record that otherwise suggests a link between a left leg sciatic nerve disability and service, and, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing a current left leg sciatic nerve disability to service or alleging that he experienced such during service.  To the contrary, the Veteran has maintained that this condition manifested secondary to his low back condition, which, as the evidence shows, developed after service and is not related to service.

To the extent that the Veteran has offered an opinion as to the etiology of his back and left leg sciatic conditions, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.
  

D. Secondary Service Connection

As the left knee condition has been found to not be service-connected, service connection on a secondary basis is unavailable.  See 38 C.F.R. § 3.310.  

III. Right Knee Disability

Conclusion: For the reasons listed below, the Board finds that the preponderance of the probative evidence indicates that a right knee condition was not shown in service or for many years thereafter, and that a current right knee condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

A. Current Disability

The Veteran has been diagnosed with right knee chondromalacia patella and DJD, meeting the first criterion for service connection.  

B. Chronic Disease/Continuity of Symptomatology

The evidence of record demonstrates that the Veteran was not shown to have arthritis of the right knee during a period of active duty service, or within one year following period of active duty service.  Moreover, the Veteran did not have any right knee complaints or injuries during a period of active duty service and the Veteran did not report receiving treatment for the right knee until, at least, 14 years after his second period of active duty service.  See April 2006 Dr. F. treatment record (Veteran reported twisting both knees while recently working).

C. Nexus to Service

There is no medical evidence of record that even suggests the Veteran's right knee condition is related to service, and aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing a right knee condition to service or alleging that he experienced right knee condition.  Rather, he has consistently maintained that his right knee condition occurred secondary to his left knee condition.  The Board also credits the negative opinion of the April 2012 examiner that the Veteran's right knee DJD was more likely related to aging, as it is a condition likely to be shown in the Veteran's age group.  The Board finds his opinion to be highly probative, as it was based on examining the Veteran and reviewing the claims file, and contains an adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  To the extent that the Veteran has offered an opinion as to the etiology of his right knee condition, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

D. Secondary Service Connection

As the left knee condition has been found to not be service-connected, service connection on a secondary basis is unavailable.  See 38 C.F.R. § 3.310.  

IV. Depressive Disorder

Conclusion: For the reasons listed below, the Board finds that the preponderance of the probative evidence indicates that depressive disorder is not related to service.  
Accordingly, the preponderance of the evidence is against the claim.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 
A. Current Disability

The Veteran was diagnosed with depressive disorder by the March 2012 VA examiner meeting the first criterion for service connection.  

B. Nexus to Service

The evidence of record demonstrates that the Veteran did not have depressive disorder, to another psychiatric condition during service or for many years following discharge from service, and there is no medical evidence of record that suggests a link between a current psychiatric disorder and service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  To the contrary, the Veteran did not report a psychiatric condition until 18 years following service.   Moreover, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements attributing a current psychiatric condition to service or alleging that he experienced a psychiatric condition during service.  Instead, the Veteran maintains that he developed depressive disorder as a result of his left knee condition.   To the extent that the Veteran has offered an opinion as to the etiology of his depressive disorder, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

C. Secondary Service Connection

The Board acknowledges that the March 2012 VA examiner opined that the Veteran's depressive disorder was caused by his knee and back conditions.  However, as the left knee and low back conditions are not service-connected, this report is of no probative value; secondary service connection is unavailable.  See 38 C.F.R. § 3.310.  




The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that more favorable outcomes could not be reached.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied

Service connection for a low back disability is denied.  

Service connection for a left leg sciatic nerve disability is denied.  

Service connection for depressive disorder is denied.  


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claim.  

The Board last remanded the Veteran's claim of entitlement to service connection for migraine headaches as secondary to tinnitus in July 2015.  In that remand, the Board requested that an opinion be obtained concerning whether the Veteran's headaches were caused or aggravated by his service-connected tinnitus.  

In September 2016, a VA physician opined that the Veteran's headaches were not caused or aggravated by his tinnitus.  Her rationale was that because the Veteran's tinnitus began in 2003-2004, long before the headaches began in 2009, it is unlikely that the headaches caused the tinnitus.  She also noted that it is difficult to identify a single causative factor for headaches, thus, given the temporal course of the headaches and tinnitus in the Veteran, it is more likely that the headaches were not caused by tinnitus.  
The Board finds that an addendum opinion is required because the examiner did not provide a rationale for her conclusion concerning aggravation; the rationale exclusively addressed the causation aspect of the claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that a secondary opinion which addresses a causal relationship, but which does not address the question of aggravation, is inadequate).  Moreover, the Board notes that the Veteran has reported that his headaches began in June 2007.  Therefore, an addendum opinion should be obtained.  

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his headaches.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. Obtain VA treatment records dating from September 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3. Return the claims file to the VA clinician who provided the September 2016 VA opinion.  If that clinician is not available, send the claims file to another clinician for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches were caused by his service-connected tinnitus?  Please explain why or why not. 

b. If not caused by the tinnitus, is it at least as likely as not that the headaches have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the tinnitus?  Please explain why or why not.  

c. If the examiner finds that the headaches have been permanently worsened beyond normal progression (aggravated) by the tinnitus, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of the headaches that is attributed to the tinnitus.  

In answering these questions, the examiner should review the September 2016 VA opinion, and is invited to comment on the Veteran's credible report that his headaches began in 2007.

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


